DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant amended claims 1, 2, 4, 8, 9, 11, 15 and 16.
Status of claims:
Claims 1-20 are pending in this office action.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2Generation Partnership Project; Technical Specification Group Services and System Aspects; User
data interworking, coexistence and migration (Release 16) (hereinafter D1) and Yerramalli et al.
(US20190069325) (hereinafter Yerramalli) further in view of  Opsenica (US20150195309).
Per claim 1, D1 discloses a method, comprising commencing a registration operation of a user
equipment on a mobile network at a first service level (see Figure 6.1.3.3.1 -1 and paragraph 6.1.3.3.1:
“the UE operates in Dual Registration mode [example of UE accessing IMS via 5G core]. UE registers
with IMS including the PANI header as specified in TS 24.229 [17] via the 5G core network. IMS
AS identifies from the PANI header that the UE is accessing the 5G core network access; configuring an
Internet Protocol Multimedia Subsystem (IMS) core of the mobile network to store communication data
associated with an operation of the user equipment on the mobile network as level B data when the
operation utilizes the second service level and as level A data when the operation utilizes the first service
level (See paragraph 5.1.1: "user data of 5G [i.e. level A data] and 4G/8G/ 2G [i.e. level B data] are also
stored separately in different repositories [i.e. EPS UDR storing user data for 4G/3G/2G and IMS domains
and 5GS UDR storing user data for 5G domain") but fails to explicitly disclose receiving a notification from
the user equipment that the user equipment is capable of using the first service level on the
first base station and a second service level on a second base station and having a master-secondary
relationship and the notification comprising a modified SIP registration message including a flag indicating a second service level capability.
In an analogous field of endeavor, Yerramalli discloses receiving a notification from the user
equipment that the user equipment is capable of using the first service level on the first base station and a
second service level on a second base station and having a master-secondary relationship (paragraph
0012, i.e. the apparatus transmits, to a first base station using a first Radio Access Technology (RAT) in a
licensed frequency spectrum, an indication of a capability for standalone operation in a second RAT that
utilizes an unlicensed frequency spectrum and a dual connectivity capability involving the first RAT and
the second RAT, wherein the dual connectivity comprises the user equipment being connected to the first base station as a master base station on a first frequency and a second base station using the second
RAT as a secondary base station on a second frequency at a same time, but both D1 and Yerramalli fails to disclose the notification comprising a modified SIP registration message including a flag indicating a second service level capability.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have incorporated the teachings of Yerramalli into the invention D1,
where D1 provides co-existence of subscription data pertaining to legacy system (EPS) with data
pertaining to the 5G system, and Yerramalli provides generally to communication systems, and more
particularly, to dual connectivity involving a secondary standalone network that operates in the unlicensed
spectrum in order to provide overall better quality of service with dual connectivity which may reduce a
load on a master base station by having a Secondary eNB (SeNB) provide additional radio resources to
those obtained from a Master eNB (MeNB), see Yerramalli, paragraphs 0005, 0007 and 0008. Both D1 and Yerramalli fails to disclose the notification comprising a modified SIP registration message including a flag indicating a second service level capability.
	Opsenica discloses the notification comprising a modified SIP registration message including a flag indicating a second service level capability (paragraph 0059, 0061, tables 0002 and 0003, i.e. . The client device 2 can then commence communicating over SIP, thus sending a SIP message, here in the form of a SIP request 23 to the WebSocket connector 10, over HTTP, see table 0002, examiner interprets SIP request as a notification and the WebSocket connector 10 then performs some processing 24 by reading the previously stored service capability data and adding appropriate header field or fields to the SIP request 23 that was just received, resulting in a modified SIP message in the form of a modified SIP request 25, see table 0003).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have incorporated the teachings of Opsenica into the invention D1 and  Yerramalli, where Opsenica discloses the WebSocket handshake request includes a SIP service capability indicator for the client device; establish a WebSocket connection; store, in a data memory, service capability data for the client device, the service capability data being based on the SIP service capability indicator; receive a SIP message from the client device; add a header field to the SIP message, the content of the header field being based on the service capability data, resulting in a modified SIP message in order to provide robust routing of SIP messages for client devices to SIP applications by establishing Websocket connections, see Opsenica paragraph 0006-0008.
	Per claim 2, the combination discloses the method of claim 1, wherein  Opsenica  discloses receiving the notification that the user equipment is capable of using the first service level (voice) and the second service level  (video)comprises receiving the modified SIP registration message during a registration operation of the user equipment on the IMS core (paragraph 0050, i.e. voice and video calls, 0059 and 0061, table 0002 and 0003, refer to claim 1 rationale).
	Per claim 3, the combination discloses the method of claim 2, wherein  Opsenica  discloses the modified SIP registration message (paragraph 0061, .i.e. a modified SIP request 25) comprises a modified P-Access-Network-Information (PANI) header (paragraph 0062, table 0003, i.e. 3gpp-service.ims.icsi.voice-to-ims).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Opsenica into the invention D1 and  Yerramalli in order to provide better quality of service as it relates identifying previously stored service capability data and adding appropriate header field or fields to the SIP responses that was just received, resulting in a modified SIP message, see 0006, 0007 and 0066. 
Per claim 4, refer to same rationale as explained in claim 3,see Opsenica, paragraphs 0061 and 0062.
Per claim 5, the combination discloses the method of claim 1, wherein D1 discloses the first service level is Long-Term Evolution cellular technology and the second service level is fifth
generation (5G) cellular technology(paragraph 5.1.1,5G and 4G/3G/2G combined architecture).
Per claim 6, the combination discloses the method of claim 1, wherein D1 discloses commencing
the registration operation of the user equipment on the mobile network at the first service level comprises
an IMS core registration delay of a period of time to allow the mobile network to receive information that
the second service level is available and that the user equipment is capable of using the second service
level( refer to claim 1, also see 6.1.3.3.1 -1, The HSS identifies from the Sh request that T-ADS
information is available from the 5G UDR, examiner interprets as period of delay).
Per claim 7, the combination discloses the method of claim 6, further comprising: D1 discloses determining that the period of time has elapsed; and continuing the IMS core registration without configuring the IMS core of the mobile network to store the communication data (refer to claim 1, see 5.1.1. e@ HSS FE and UDM are separately deployed and the user data of 5G and 4G/3G/2G are also stored separately in different repositories (i.e. EPS UDR storing user data for 4G/3G/2G and IMS domains and 5GS UDR storing user data for 5G domain).
Per claim 8, refer to the same rationale as explained in claim 1.
Per claim 9, refer to the same rationale as explained in claim 2.
Per claim 10, refer to the same rationale as explained in claim 3.
Per claim 11, refer to the same rationale as explained in claim 4.
Per claim 12, refer to the same rationale as explained in claim 5.
Per claim 13, refer to the same rationale as explained in claim 1(D1 discloses, PANI includes Access Class 3GPP-NR.
Per claim 14, refer to the same rationale as explained in claim 1(D1 discloses PANI includes Access Class 3GPP-NR.
Per claim 15, refer to the same rationale as explained in claim 1, examiner interprets that D1 teaches co -existence of 5g data (paragraph 5.1.1) along with legacy data where Opsenica discloses identifying different service capabilities via adding headers to a SIP request(paragraph 0061 and 0062, identifying  previously stored data versus just received request for service, resulting in a modified SIP message), it would have been obvious to one of ordinary skill in the art to acknowledge 5g and other different legacy services which could be separately identified via modified SIP message, see paragraph 0062 , i.e. 3gpp-service.ims.icsi.voice-to-ims  or utilizing D1 reference emphasizing  5g data as 3gpp-Eutran 5g )
Per claim 16, refer to the same rationale as explained in claim 2.
Per claim 17, refer to the same rationale as explained in claim 3.
Per claim 18, refer to the same rationale as explained in claim 4.
Per claim 19, refer to the same rationale as explained in claim 5.
Per claim 20, refer to the same rationale as explained in claim 6.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar   can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH E DEAN, JR/             Primary Examiner, Art Unit 2647